Citation Nr: 0209785	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hysterectomy.

(The issue of entitlement to service connection for a 
hysterectomy will be the subject of a later decision.)

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression/generalized anxiety disorder.

(The issue of entitlement to service connection for major 
depression/generalized anxiety disorder will be the subject 
of a later decision.)

3.  Entitlement to service connection for chronic fatigue 
syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's husband


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

During the pendency of the appeal the veteran relocated to 
Kansas.  The Winston-Salem RO is now the agency of original 
jurisdiction.  In an April 2002 Board decision, the issues 
currently on appeal were remanded for an outstanding Travel 
Board request.  In a May 2002 VA Form 21-4138, Statement in 
Support of Claim, the veteran withdrew her request for a 
Travel Board hearing and asked that her claims be decided on 
the evidence of record.   Pursuant to 38 C.F.R. § 20.702(e) 
(2001), the request is deemed withdrawn.   

The Board is undertaking additional development on the 
reopened claims of entitlement to service connection for a 
hysterectomy and major depression/ generalized anxiety 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1. In regard to the claim of entitlement to service 
connection for chronic fatigue syndrome, all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.

2. In an unappealed January 1996 decision, the RO denied 
service connection for a hysterectomy and major 
depression/generalized anxiety disorder.

3.  The evidence added to the record subsequent to the 
January 1996 rating decision, is neither cumulative nor 
redundant and is, in conjunction with the evidence previously 
of record, so significant that it must be considered in order 
to decide fairly the merits of the claims of entitlement to 
service connection for a hysterectomy and major 
depression/generalized anxiety disorder.

4. There is no medical evidence of chronic fatigue syndrome 
during the veteran's period of active duty service. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision denying entitlement to 
service connection for a hysterectomy and major 
depression/generalized anxiety disorder, is final. 38 U.S.C. 
§§ 7105, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2. The evidence received subsequent to the January 1996 
rating decision is new and material, and therefore the 
requirements to reopen claims of entitlement to service 
connection for a hysterectomy and major 
depression/generalized anxiety disorder have been met. 38 
U.S.C. §§ 5108, 7105, 5103A, 5107(b) (2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 (2001)(as in 
effect prior to August 29, 2001).

3. Chronic fatigue syndrome was not incurred in or aggravated 
during service. 
38 U.S.C. §§  1110, 5103A, 5107 (2002); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
hysterectomy and major depression/generalized anxiety 
disorder.

The record shows that, by a January 1996 rating decision, the 
RO denied claims of service connection for a hysterectomy and 
major depression/generalized anxiety disorder. The veteran did 
not appeal. Because the veteran did not appeal, the January 
1996 rating decision is final.  38 U.S.C. § 7105(a)(c); 
38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted her request to reopen her 
claims for service connection for a hysterectomy and major 
depression/generalized anxiety disorder in August 1998 and 
thus, her claim will be adjudicated by applying the law in 
effect prior to August 2001.  The basis for the denial of 
service connection in the January 1996 rating decision was 
that service medical records did not show a gynecological 
disorder or a psychiatric disorder in service. The relevant 
evidence available to the RO in January 1996 included the 
following: the veteran's service medical records; VA 
examinations dated in February 1994 and November 1995; VA 
outpatient treatment records; and private medical records.

Additional pertinent evidence has been associated with the 
claims file since the RO's January 1996 denial of the 
veteran's claims for service connection for a hysterectomy 
and major depression/generalized anxiety disorder.  In 
addition to testimony provided by the veteran in an October 
2000 RO hearing, recent VA outpatient treatment records, 
private medical records, articles provided by the veteran, 
and some Social Security Administration (SSA) records, this 
evidence includes an April 2002 medical opinion from Dr. 
C.E.A. which suggests a possible relationship between 
hospitalization in service and the veteran's subsequent 
hysterectomy and depression. 

The evidence associated with the veteran's claims file 
subsequent to the January 1996 decision is new and material.  
The additional evidence offers evidence of a possible nexus 
between the veteran's period active military service and any 
current gynecological and psychiatric disabilities. The 
"new" evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the January 1996 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claims 
for entitlement to service connection for a hysterectomy and 
major depression/generalized anxiety disorder are reopened.

Once it has been determined that new and material evidence 
has been submitted, VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for her claims have been 
satisfied.  Effective November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim. 38 U.S.C. 
§ 5103A (2002); See also 66 Fed. Reg. 45, 620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159). 

In the instant case, the question of nexus, while asserted by 
the veteran has never been addressed by a competent medical 
professional. Therefore, in order to afford the veteran every 
consideration with respect to the present appeal, and to 
satisfy the requirements of the VCAA, further development 
will be undertaken to obtain such etiological opinions 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
the issues of entitlement to service connection for a 
hysterectomy and major depression/generalized anxiety 
disorder.

II. Entitlement to service connection for chronic fatigue 
syndrome.

The veteran contends that she is entitled to service 
connection for chronic fatigue syndrome.  She specifically 
has contended through various statements and testimony, that 
chronic fatigue syndrome is secondary to her Epstein-Barr 
Syndrome, which in turn is secondary to her depression.  
Although the veteran contends that her chronic fatigue 
syndrome is secondary to her Epstein-Barr Syndrome, the 
veteran is not service connected for Epstein-Barr Syndrome.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
chronic fatigue syndrome. To establish service connection for 
a disability, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. See Pond v. West, 12 Vet. App. 341, 346 
(1999). 

In the instant case, the veteran's service medical records 
are devoid of any complaints of or treatment for chronic 
fatigue syndrome.  While the veteran was diagnosed with 
chronic fatigue syndrome by the Kansas City VA Medical Center 
(VAMC) in December 1993, it was found to be secondary to 
Epstein-Barr.  Additionally, in a July 1998 VA medical 
opinion, the Senior Staff Physician, stated that the 
veteran's chronic fatigue was secondary to Epstein-Barr.  
Upon VA examination in November 1995, the veteran reported a 
diagnosis of chronic fatigue syndrome secondary to a Epstein-
Barr viral infection.  A history of chronic fatigue syndrome 
was noted by the examiner, no other findings were made.  
Despite various diagnoses of chronic fatigue syndrome, a 
nexus has not been established between the veteran's period 
of active duty service and that disorder. 

Lastly, the Board notes that the veteran has provided medical 
treatise evidence in support of her claim, to include an 
article entitled "Chronic Fatigue Syndrome, Information for 
Physicians", published by the National Institute of Allergy 
and Infectious Disease National Institutes of Health. While 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, a nexus between the 
veteran's chronic fatigue syndrome and service has not been 
shown.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted by the 
veteran, the claims of entitlement to service connection for 
a hysterectomy and major depression/ generalized anxiety 
disorder are reopened.

Entitlement to service connection for chronic fatigue 
syndrome is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

